Citation Nr: 1011712	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  05-09 538 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

2.  Entitlement to a higher initial rating for service-
connected coronary artery disease with bypass grafting, 
currently evaluated as 10 percent disabling prior to June 23, 
2005, and 30 percent disabling beginning June 23, 2005. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2004 and August 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

In March 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.  (The Veteran also requested a hearing at the RO before 
a Decision Review Officer in March 2005, but withdrew this 
request in May 2005.)
Thereafter, additional evidence (VA treatment records dated 
from January 2007 to April 2008) was associated with the 
claims file unaccompanied by a waiver of the Veteran's right 
to have this additional evidence initially considered by the 
RO.

The Board further observes that in a notice of issuance of a 
rating decision dated in September 2004, the RO advised the 
Veteran, in part, that his claims of entitlement to service 
connection for hearing loss and tinnitus were denied.  The 
Board observes that the Veteran was furnished a statement of 
the case on these issues in June 2005 following receipt of a 
notice of disagreement with the denial.  In the cover letter 
sent with the statement of the case, the Veteran was advised 
that in order to perfect his appeal to the Board, he must 
file a substantive appeal.  As these issues were not 
thereafter addressed in any correspondence from the Veteran 
or his representative, the Board has concluded that these 
issues are not for appellate review at this time. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claim. 

Hypertension

According to statements of record and testimony provided at 
the March 2008 Board hearing, the Veteran contends that the 
onset of his hypertension occurred after he was diagnosed 
with diabetes and that his hypertension was caused by or 
exacerbated by his service-connected diabetes mellitus.  At 
the hearing, the Veteran testified that VA doctors had 
advised him that "it's likely as not [his] hypertension was 
caused by diabetes."  

In response to an RO records request, Dr. R.P. provided 
treatment records, which only covered the period from 
February 1998 to October 2003.  The records show the 
Veteran's blood pressure was monitored.  No date of onset of 
hypertension is noted.  In response to an RO records request, 
Dr. W.A. also provided treatment records, which only covered 
the period from August 2002 to February 2004.  The records 
show the Veteran is diagnosed with hypertension but do not 
note the date of its onset.  An active problem list indicated 
that the Veteran had been on an oral hypoglycemic agent for 
diabetes since 1991.  In a June 2004 letter, Dr. W.A. noted 
that the Veteran was diagnosed with hypertension but did not 
note the date of its onset. 

The Veteran underwent a VA examination in March 2004.  The 
examiner (R.A.) noted a history that the Veteran was 
diagnosed with diabetes in 1991, and that in 1998, it was 
discovered that the Veteran's blood pressure was high at 
which time he was placed on medications.  The examiner 
provided a diagnosis of hypertension and opined that the 
Veteran's hypertension was not considered secondary to his 
diabetes.  The Veteran was re-examined by the same examiner 
in July 2004, and the report on the VA examination indicated 
that the examiner reviewed the claims file.  The examiner 
again reported the history that the Veteran was diagnosed 
with diabetes in 1991 and discovered to have high blood 
pressure in 1998.  The examiner opined that the Veteran's 
high blood pressure "was not related" to his diabetes.  The 
Veteran was re-examined yet again by the same examiner in 
June 2005, but the examiner noted a history that the Veteran 
was diagnosed with diabetes and hypertension in 1991.  The 
examiner maintained that the Veteran had hypertension of 
"simultaneous onset," and therefore, it was not considered 
secondary to his diabetes.  (Thereafter, a June 2007 VA 
examination report shows a different VA examiner (C.O.) noted 
a history that the Veteran was diagnosed with hypertension in 
1992 and diagnosed with diabetes in 1991.) 

The Veteran has advanced a secondary service connection 
theory of entitlement.  That is, service connection may be 
established for disability which is proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 3.310 
(2009).  Further, a disability which is aggravated by a 
service-connected disability may be service-connected to the 
degree that the aggravation is shown.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

The Board finds that the opinions provided by the VA examiner 
are inadequate for three reasons.  First, in regard to the 
opinions provided in 2004, the examiner provided no rationale 
for concluding that the Veteran's hypertension was not 
casually related to diabetes.  A medical examination report 
must contain not only clear conclusions with supporting data, 
but also a reasoned medical explanation connecting the two.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); 
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (providing 
that a medical opinion must support its conclusion with an 
analysis that the Board can consider and weigh against any 
contrary opinions).  

Second, in regard to the opinion provided in 2005, at all 
times the Veteran has contended that the onset of his 
hypertension occurred after he was diagnosed with diabetes 
(albeit variously described as beginning in 1992 (see October 
2003 VA Form 21-526) or sometime thereafter (see June 2004 
notice of disagreement).  The VA examiner initially similarly 
noted a history of onset of hypertension after the diabetes 
in the 2004 opinions.  It is not clear why the VA examiner 
then concluded in the 2005 opinion that the Veteran's 
hypertension and diabetes were of "simultaneous onset" as 
there is no basis in the facts provided by the Veteran or in 
the medical evidence of record for this position.  
Consequently, the Board's reliance on the 2005 opinion in a 
manner unfavorable to the Veteran would be improper.  See 
generally Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005). 

Third, all components of the Veteran's secondary service 
connection theory of entitlement have not been addressed as 
the VA examiner did not provide an opinion on whether the 
Veteran's hypertension was aggravated by his diabetes.  Once 
VA undertakes the effort to provide an examination, it must 
provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  For these three reasons, the Board finds 
that it is necessary to obtain another medical nexus opinion.  
In so finding, the Board recognizes that the RO's records 
request did not result in procurement of private treatment 
records dating any earlier than 1998 or medical evidence 
confirming the date of onset of the Veteran's hypertension.  
Nevertheless, the Board is cognizant that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when the layperson is reporting a contemporaneous 
medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  The Veteran is competent to report 
that his symptoms of high blood pressure were 
contemporaneously diagnosed as hypertension at some point 
after he was diagnosed with diabetes.  As such, the VA 
examiner will be requested to accept these facts provided by 
the Veteran for purposes of this remand.  

Additionally, the Board observes that the November 2003 VCAA 
[Veterans Claims Assistance Act of 2000] letter issued to the 
Veteran does not comply with the notification requirements 
set forth in 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) 
as the Veteran was not provided with notice of the elements 
necessary to establish service connection for hypertension on 
a secondary basis.  Thus, this deficiency in notice should be 
remedied on remand.  

Coronary Artery Disease

At the March 2008 Board hearing, the Veteran's representative 
reported that the Veteran had a stroke in November and that 
after the stroke, he underwent an echocardiogram.  The 
representative maintained that the echocardiogram might show 
a worsening of the Veteran's ejection fraction. 

VA treatment records indicate that the Veteran suffered a 
stroke in December 2007.  The records also note that the 
Veteran underwent another echocardiogram in January 2008 and 
that the results of the test were filed in the Veteran's 
permanent chart.  The results of the echocardiogram are 
pertinent to the determination of the appropriate disability 
rating for the Veteran's coronary artery disease.  As such, a 
remand to obtain the results of the echocardiogram is 
necessary.  In addition, the Veteran last underwent a VA 
examination in June 2007 at which time an echocardiogram 
revealed left ventricle ejection fraction estimated at 60 
percent.  The Veteran's stroke thereafter in December 2007 is 
evidence that the Veteran's coronary artery disease possibly 
underwent an increase in severity since the time of the last 
VA examination thereby warranting a new VA examination on 
remand.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(reiterating that a re-examination should be requested when 
the evidence indicates there has been a material change in 
disability since the last examination); VAOPGCPREC 11-95.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that sets forth the 
evidence necessary to establish service 
connection for hypertension on a 
secondary basis. 

2.  Then, obtain all VA treatment records 
from the Salem VAMC and Charleston VAMC 
pertaining to the Veteran's hypertension 
and coronary artery disease dating since 
September 2007, to include the results of 
the January 2008 echocardiogram.

3.  Then, the Veteran should be 
afforded an appropriate VA examination 
to determine the nature of the 
Veteran's hypertension and to provide 
an opinion on the possible relationship 
between his hypertension and service-
connected diabetes mellitus.  The 
Veteran's claims file should be made 
available to and reviewed by the 
examiner.  All indicated tests should 
be performed and reported in detail.  
The examiner should opine as to whether 
it is at least as likely as not (50 
percent probability or greater) that 
the Veteran's diabetes mellitus caused 
his hypertension or aggravated his 
hypertension (i.e., permanently 
worsened the underlying disorder beyond 
its normal progress).  If aggravation 
is shown, the examiner should quantify 
the degree of aggravation, if possible.  
(The examiner should accept as fact 
that the onset of the Veteran's 
hypertension occurred sometime after he 
was diagnosed with diabetes mellitus.)  
The examiner should set forth a 
rationale for all opinions expressed 
and conclusions reached.  

4.  The Veteran should be afforded an 
appropriate VA examination to determine 
the current degree of severity of his 
coronary artery disease with bypass 
grafting.  The claims file should be made 
available to and reviewed by the 
examiner.  All indicated studies should 
be performed.

The examiner should be instructed that 
the rating criteria require a finding as 
to the threshold workload rated in METs 
that results in dyspnea, fatigue, angina, 
dizziness, or syncope. The examiner 
should also be instructed that when a 
laboratory determination of METs by 
exercise testing cannot be done for 
medical reasons, an estimation by a 
medical examiner of the level of activity 
(expressed in METs and supported by 
specific examples, such as slow stair 
climbing or shoveling snow) that results 
in dyspnea, fatigue, angina, dizziness, 
or syncope may be used for evaluation.

The examiner should also provide a 
percentage figure for left ventricular 
ejection fraction.  The examiner should 
comment on the presence or absence of the 
following conditions: congestive heart 
failure, cardiac hypertrophy or 
dilatation on electrocardiogram, 
echocardiogram, or X- ray.

5.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


